UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. BOSTON COMMON INTERNATIONAL FUND (BCAIX) BOSTON COMMON U.S. EQUITY FUND (BCAMX) ANNUAL REPORT September 30, 2012 Table of Contents Shareholder Letter 1 Fund Shareholder Engagement 3 Boston Common International Fund Investment Review 5 Manager’s Discussion of Fund Performance 7 Schedule of Investments 10 Boston Common U.S. Equity Fund Investment Review 12 Manager’s Discussion of Fund Performance 14 Schedule of Investments 17 Statements of Assets and Liabilities 19 Statements of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 34 Expense Example 35 Additional Information 40 BOSTON COMMON FUNDS Message from the Advisor Dear Fellow Shareholders, Following on the launch of the Boston Common International Equity Fund, we introduced the Boston Common U.S. Equity Fund (the “Funds”) in April.Both Funds seek long-term capital appreciation by investing in diversified portfolios of what we believe are high-quality, sustainable and socially responsible stocks.As active shareowners, we continue to engage companies held in both Funds to be more transparent and accountable. During the last few years, global markets have experienced chronic volatility stemming from economic turmoil, particularly from the fiscal crisis in Southern Europe and the possible breakup of the Eurozone.Here are some of the trends we’ve been seeing in these markets recently: During the past few months, three important developments have reduced the risk of a disorderly break-up of the Eurozone, igniting the most recent market rally.First, the European Central Bank, the most powerful Eurozone institution, followed through on its commitment to do “whatever it takes” to defend the Euro, with an unlimited, short-term bond purchase program to help reduce borrowing costs for struggling governments.Second, the German Constitutional Court dismissed attempts to block the creation of the European Stability Mechanism (ESM), enabling the launch of the ?500 billion rescue fund.Third, the victory of pro-Euro parties in the Dutch elections indicated that citizens of a stable core economy see the value of regional integration.We are encouraged by this evidence of the Eurozone’s long-term commitment to monetary union and expect to see more efforts towards integration over time. In contrast to Europe’s recession, the US is experiencing a slow, orderly deleveraging process.During this economic cycle, we have seen significant variation among different sectors of the US economy, with the baton being passed from the manufacturing sector to the service sector, and now, finally, to the housing sector.This lack of synchronized improvement has made the US recovery anemic, but also has the potential to make it longer. Over the past five years, Emerging Markets generally have been able to decouple from slowing Developed Markets and continue growing.However, the latest evidence is not encouraging, as GDP growth slows in countries like China and Brazil.The slowdown derives in part from the normal course of the economic 1 cycle, but has been exacerbated by the problems in Europe, which, as the largest collective economy in the world, constitutes a significant end market. Globally, inflation has been subdued, yet deflation appears unlikely.Bank balance sheets have improved and lending is starting to revive.The US Federal Reserve has indicated its willingness to provide continuing support, indicating policy rates are likely to stay near zero through mid-2015.Germany, a chief benefactor of the Eurozone, continues to move forward in its tacit support of the European Central Bank, as the bank helps to reduce borrowing costs for struggling peripheral governments.In several major Emerging Markets, central banks have cut interest rates to address cyclical pressures.And in China, the mostly state-owned banking system (effectively an extension of fiscal policy) has been adjusting lending quotas upwards.These are not ingredients for robust growth, but represent a reasonable workout from the over-borrowing leading up to the 2008 financial crisis. In the near term, headline risks include: the US ‘Fiscal Cliff,’ a slate of planned tax rate hikes and fiscal spending cuts; the upcoming transition in China’s political leadership, and the ongoing fiscal challenges in the Eurozone.We believe high-quality companies selling into growing end markets will be better positioned to weather these uncertain times. We appreciate your support and thank you for partnering with us. Geeta Aiyer Matt Zalosh President& Founder Chief Investment Officer Boston Common Asset Management, LLC International Strategies 2 BOSTON COMMON FUNDS Fund Shareholder Engagement We conduct a multifaceted shareowner engagement program with portfolio companies on behalf of investors in the Boston Common Funds.Our engagements address Environment, Social, and Governance (ESG) issues that we believe promote best practices and safeguard shareowner value.Over the past year, Boston Common’s shareholder advocacy team held ESG due diligence and engagement meetings across the globe, including in Switzerland (ABB, Roche, Novartis), Singapore (CapitalLand, Olam and Singapore Telecom), Brazil (CEMIG), and Houston (Apache, National Oilwell Varco, and Spectra Energy).In this letter, we would like to highlight two recent human rights initiatives we have undertaken that have both company-specific implications and public policy dimensions. Over the last two years, along with other investors, companies and NGOs, Boston Common has been one of the lead investors in providing substantive input to the US Securities and Exchange Commission (SEC) on the drafting of regulations on conflict minerals disclosure.On August 22nd, the SEC issued the “Conflict Minerals” provision of the Dodd-Frank Act.The regulation details how US-based and foreign corporations listed on US exchanges have to report to the SEC on their sourcing of minerals from the Democratic Republic of the Congo where the trade of minerals has been used in part to fund a brutal decade-long civil war. Through direct conversation with companies in the US, Europe and Asia, Boston Common has helped underscore this important issue.In the last six months, Boston Common met with Microsoft to discuss how it is addressing conflict minerals disclosure.We encouraged the company to publicly announce its participation in the Public-Private Alliance for Responsible Minerals Trade, and to provide more detailed disclosure on how it is conducting its supplier assessments.We also commended the company for its public opposition to the decision of the Chamber of Commerce to withhold support for the Conflict Minerals provision of the Dodd-Frank Act.Over the past two years, Boston Common has also engaged Honda Motor and Vodafone on this issue. Last June, sanctions prohibiting US investment in Burma were eased.In July, The US State Department released draft requirements in relation to the issuance of new general licenses permitting investment in Burma.While we believe that the requirements are a valuable tool, there remains a need for greater transparency and clearer consequences for failure to comply.Boston Common has joined other investors in urging caution toward investment in the country, as Burma’s commitment to protecting human rights and the environment and to rooting out corruption remains unproven.Unlawful land grabs, limited judicial oversight, and regional civil war persist. 3 BOSTON COMMON FUNDS This past summer, Boston Common met with members of power and automation company ABB’s sustainability team in Switzerland.The discussion focused on how ABB is addressing rising expectations related to human rights due diligence, particularly as the firm considers re-entry into Burma.In the coming quarters, Boston Common will focus on engaging our portfolio holdings that are considering entry into Burma, stressing that enhanced human rights due diligence beyond normal protocols will be needed, given the high ESG risks still posed in the country. Past performance is not a guarantee of future results. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Fund’s sustainability policy could cause it to perform differently compared to similar funds that do not have such a policy. This policy may result in the Fund foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so.Diversification does not assure a profit or protect against a loss in a declining market. The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security.Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds.The S&P 500 is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe.You cannot invest directly in an index. EV/EBITDA – (also known as Enterprise value/EBITDA) Earnings Before Interest, Taxes, Depreciation and Amortization Cash Flow is the amount of cash generated and used by a company in a given period. It is calculated by adding noncash charges (such as depreciation) to net income after taxes. Free Cash Flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Please see the Schedule of Investments in this report for complete fund holdings. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security mentioned. The Boston Common Funds are distributed by Quasar Distributors, LLC. 4 BOSTON COMMON INTERNATIONAL FUND Investment Review At the end of the Boston Common International Fund’s (the “Fund”) fiscal year, markets remained buoyed by policy support that continues to offset a deteriorating macro environment.Eurozone leaders took meaningful steps towards a resolution of its sovereign debt crisis.Other central banks in Japan and the UK also acted to boost growth.However, global economic data indicates recessionary conditions in many developed markets.Real gross domestic product (GDP) contracted in the Eurozone and in the UK and a slowdown in China and other key Emerging Markets complicated the outlook for companies with global cyclical exposure. Europe In our view, the best path forward for the Eurozone would balance long-term fiscal discipline and structural reform with initiatives for reviving economic growth in the short-term.France’s economy, the second largest in the Eurozone, blends traits of its weak Mediterranean and strong Northern neighbors.The country has a poor fiscal record, with deficits in each year since 1980, but it also has a solid historical growth record.Francois Hollande’s recent election victory indicates a shift toward more growth-oriented policies, something that we view favorably because a larger economy will lower the relative cost of debt and deficits.As we expect Europe’s recovery to be a long and uneven process, we are underweight the stocks that are most dependent on a macro resolution and look for opportunities in companies with a global customer base. The Fund purchased Swedish industrial company Atlas Copco, which is a global leader in compressor technology for heavy duty industrial applications and a maker of large mining equipment.The company outgrew competitors over the last economic cycle by providing reliable, energy-efficient products.In a deeply cyclical business, Atlas Copco has historically reported top-tier profitability, and derives 40% of revenues from parts and services.We find Atlas Copco’s valuation compelling, as it trades at below-average multiples to earnings and book value.Recently, Boston Common was part of a meeting organized by the Conflict Risk Network to discuss with the company its implementation of the UN Guiding Principles on Business and Human Rights. Asia Pacific and Emerging Markets Trouble in the European Union, China’s largest trade partner, has had a braking effect on economic growth in the fast-growing Asia Pacific and Emerging Markets.On top of cyclical pressures from external forces, some countries have faced internal challenges.In South Africa, the death of 34 striking miners has sparked widespread labor strife.A blackout in India left 600 million people without power, highlighting the country’s inadequate infrastructure.And China’s 5 BOSTON COMMON INTERNATIONAL FUND economy, the second largest in the world, appears to be at a crossroads ahead of its first political handover in a decade.We expect domestic demand to drive long-term growth in Emerging Markets like China, and we continue to look to invest in beneficiaries of consumer expansion in the region. The Fund bought Hong Kong media company Television Broadcasts (TVB), a dominant provider of Cantonese TV content in Hong Kong that is making promising inroads into the vast Chinese market.Based on our belief in TVB’s fundamental strengths, we believe the company’s 4% dividend yield is sustainable and well covered by cash flow. Japan A Sino-Japanese territorial dispute over a group of uninhabited islands in the East China Sea is an unwelcome new risk for Japan, as China contributes approximately 20% of Japan’s trade.Japan’s domestic economy appears stuck in a low-growth, deflationary environment.An aging and shrinking population is likely to add fiscal stress over time.The strong Yen and tough competition from neighboring Asian exporters has pushed Japan’s historically robust trade balance into negative territory.Although we find many innovative companies in Japan with strong global businesses, the long-term domestic outlook appears challenging and we remain underweight the country. We continue to hold Toray, a diversified chemicals company with an innovative record commercializing materials science.The company is the world’s largest producer of carbon fiber, which is an extremely strong and light material.Although carbon fiber is a relatively small business, we believe it has potential to expand its market applications from its current presence in the aerospace and sporting goods industries into mass markets like autos.Toray’s broad mix of businesses offers exposure to relatively stable consumer and health end markets as well as more cyclical technology and industrial customers.We also have a favorable view of the long-term prospects for Toray’s environmental business.We believe Toray to be attractively valued at 8x EV/EBITDA with sustainable growth drivers.In November 2011, Boston Common’s ESG team met with the company to encourage them to more comprehensively assess water risks across their business model. 6 BOSTON COMMON INTERNATIONAL FUND Management’s Discussion of Fund Performance for the period ending September 30, 2012 For the full year ending September 30th, 2012, the Fund rose 15.27% while the MSCI EAFE index increased 13.75%.For US investors, the currency impact was negligible.The first six months of the fiscal year could be characterized by the rebound in economically sensitive sectors.During the latter six months, market strength gravitated towards the more defensive sectors, as Europe fell into recession and Emerging Market economies slowed. Stock selection in the Financials sector was a top contributor over the course of the year, even as the Fund remained underweight European Banks.Concerns around the viability of the global financial system lessened, allowing Fund holdings like Barclays PLC to rally.Kasikornbank PLC and Hang Seng Bank were other strong performers.Market-wide, the Technology sector performed poorly relative to other sectors, but the Fund’s stock selection in Technology was strong relative to its benchmark, helped by holdings like German software company SAP and Taiwan’s Taiwan Semiconductor. From a regional perspective, the Fund benefitted from its stock selection in Europe ex-U.K., with holdings in companies with cyclical exposure, including German adhesives and consumer products firm Henkel, and Belgian catalytic converter maker Umicore.The Fund’s ongoing underweight and stock selection in Japan was also a positive contributor. Stock selection detracted from the Fund’s relative performance in both Healthcare and Energy.Weaker profitability for Japanese-based medical supply company Terumo caused the stock to decline.Australia’s Origin Energy, an integrated energy company, was negatively impacted by competition for retail power customers.From a regional perspective, stock selection in Asia-Pacific held back performance, as Sims Metal Manufacturing was hurt by declining prices of scrap metal.Rising regulatory setbacks hurt Brazilian wireless carrier Tim Participacoes.Allegations regarding fraudulent accounting and disclosure hurt Chinese tutoring company New Oriental Education and Technology and resulted in the Fund selling the holding from the portfolio. 7 BOSTON COMMON INTERNATIONAL FUND COUNTRY ALLOCATION For the Period Ended September 30, 2012 (Unaudited) Country Allocation % of Net Assets United Kingdom 17.7% Japan 13.6% Switzerland 10.5% Germany 7.9% France 6.9% Australia 4.7% Singapore 4.5% Netherlands 4.3% Hong Kong 2.8% Norway 2.2% South Africa 2.0% Brazil 1.9% Luxembourg 1.7% Thailand 1.7% Finland 1.5% Belgium 1.4% Israel 1.4% China 1.3% Sweden 1.2% Taiwan 1.0% Portugal 0.7% Mexico 0.6% 8 BOSTON COMMON INTERNATIONAL FUND Value of $100,000 vs. MSCI EAFE (Unaudited) Since Value of Average Annual Returns One Inception Periods Ended September 30, 2012 Year (12/29/10) (9/30/12) Boston Common International Fund 15.27% (4.74)% MSCI EAFE Index 13.75% (3.02)% This chart illustrates the performance of a hypothetical $100,000 investment made on December 29, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. 9 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2012 Shares Value COMMON STOCKS – 89.1% Australia – 4.7% AMP LTD $ Origin Energy Sims Metal Management LTD – ADR WorleyParsons LTD Belgium – 1.4% Umicore SA Brazil – 1.0% Tim Participacoes SA – ADR China – 1.3% Tingyi Holding Corporation Finland – 1.5% Sampo Group France – 6.9% Air Liquide SA AXA SA Casino Guichard Perrachon SA Danone SA Germany – 6.4% adidas AG Henkel AG and Company KGaA K&S AG SAP AG – ADR SMA Solar Technology AG Vossloh AG Hong Kong – 2.8% Hang Seng Bank LTD Television Broadcast LTD Israel – 1.4% Check Point Software Technologies LTD* Japan – 13.6% FANUC LTD Honda Motor Company LTD – ADR Kao Corporation Keyence Corporation Kubota Corporation – ADR Mitsui Fudosan Company Rakuten, Inc. SYSMEX Corporation TERUMO Corporation Toray Industries, Inc. Luxembourg – 1.7% Subsea 7 SA Mexico – 0.6% Grupo Financiero Banorte SAB de CV Netherlands – 4.3% ASML Holding NV – ADR Koninklijke Philips Electronics NV – ADR Unilever NV – ADR Norway – 2.2% Statoil ASA – ADR Portugal – 0.7% EDP Renovaveis SA* Singapore – 4.5% CapitaLand LTD Golden Agri- Resources LTD Olam International The accompanying notes are an integral part of these financial statements. 10 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at September 30, 2012 (Continued) Shares Value Singapore – 4.5% (Continued) Singapore Telecommunications LTD $ South Africa – 2.0% Naspers Standard Bank Group LTD Sweden – 1.2% Atlas Copco AB Switzerland – 10.5% ABB LTD – ADR Julius Baer Gruppe AG Kuehne & Nagel International Novartis AG – ADR Roche Holding LTD – ADR Sonova Holding AG Taiwan – 1.0% Taiwan Semiconductor Manufacturing Company LTD – ADR Thailand – 1.7% Kasikornbank PLC United Kingdom – 17.7% Barclays PLC BG Group GlaxoSmithKline PLC HSBC Holdings PLC – ADR Johnson Matthey Pearson PLC – ADR Smith & Nephew PLC – ADR Spirax-Sarco Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $81,439,418) PREFERRED STOCKS – 2.4% Brazil – 0.9% Companhia Energetica de Minas Gerais – ADR Germany - 1.5% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $2,302,902) SHORT TERM INVESTMENT – 5.4% Fidelity Money Market Portfolio, 0.01%(1) TOTAL SHORT TERM INVESTMENT (Cost $5,190,399) TOTAL INVESTMENTS – 96.9% (Cost $88,932,719) Other Assets in Excess of Liabilities – 3.1% NET ASSETS – 100.0% $ * Non-Income Producing Seven-day yield as of September 30, 2012. ADRAmerican Depository Receipt The accompanying notes are an integral part of these financial statements. 11 BOSTON COMMON U.S. EQUITY FUND Investment Review Over the course of this calendar year’s stock market rally, valuations have risen from depressed levels to a more normal 14x earnings multiple, but we believe stocks remain attractive relative to the rich valuations in the fixed income market. While we view valuation as favorable for stocks, we expect headwinds will continue to drive volatility in the markets in the near term.First, earnings expectations have come under pressure, reflecting the slower growth prospects in Europe, China, and the US.Managements’ earnings guidance from earlier in the year in many cases relied on a second-half rebound, which now appears overly optimistic.Second, we see continued financial and political risks in Europe, Asia, and the US.We believe in some cases policymakers won’t make the hard choices necessary to address problems until sufficiently spooked by additional market turmoil. Our strategy continues to focus on owning high-quality, secular growth franchises that trade at discounts to our assessment of their intrinsic value.Boston Common U.S. Equity Fund’s (the “Fund”) largest holding, Apple, performed well into the launch of its next generation iPhone, as growing smartphone adoption and an accelerating tablet market drove growth and profitability.We believe Apple’s ecosystem will continue to provide above-market growth and returns and view it as a long-term investment. Investors have become risk averse and are operating with short time horizons, thanks to a decade of poor returns and a frightening financial crisis.This risk aversion has led investors to pay up for yield and stability, making it difficult for us to find attractively priced stocks with these attributes.We continue to underweight the Utilities sector, but have chosen to overweight the Healthcare sector, which we believe brings similar defensiveness and stability to the portfolio, but offers greater growth opportunities at better valuations.We recently added Express Scripts Holdings, which helps HMOs, insurers and employers contain and manage drug costs.Express Scripts recently merged with its largest competitor, giving the combined companies synergies and economies of scale.We believe the firm has an opportunity to capitalize on industry trends towards generic drug substitution and mail order fulfillment. US companies have seen their margins expand impressively through this economic cycle, as their productivity improvements and global reach have paid off.Now, as the recovery enters its fourth year, earnings growth is decelerating, and analysts are revising their rosy estimates downward.Large US companies derive some 35% of revenues from outside the US, and economic growth is slowing in Europe and China.As global growth slows, we are focusing more on firms that sell primarily to the US market.Recently, we initiated a new position 12 BOSTON COMMON U.S. EQUITY FUND in Cognizant Technology Solutions.The company is a beneficiary of the secular growth in information technology outsourcing and consulting.Cognizant’s revenues are split 50/50 between consulting and stable maintenance contracts, and almost 80% of sales are based in the US.Purchased after a recent earnings warning, Cognizant is now trading at levels that we believe are attractive relative to its secular growth prospects. The news continues to improve regarding the US housing sector, which appears to have turned the corner since March 2012, supported by low mortgage rates and the compelling economics of buying versus renting.We are quite encouraged by several months of data showing rising home prices, as even a slow trajectory of home price improvement would tremendously help US consumers.Reflecting our increased confidence in the improved housing outlook, we recently initiated a position in home improvement retailer Lowe’s Companies alongside our current holding in Home Depot. 13 BOSTON COMMON U.S. EQUITY FUND Management’s Discussion of Fund Performance for the period ending September 30, 2012 From the Fund’s inception on April 30, 2012, the return through September 30, 2012 was 3.04%.The S&P 500 gained 4.08% since the Fund’s inception date.The Fund’s inception occurred at a time when investors were looking past the steady (though slow) growth in the US, and were focused instead on the ongoing economic uncertainty in Europe.Markets were down sharply in May, but recovered at the end of June as EU leaders announced important steps to recapitalize struggling Eurozone banks.The subsequent three consecutive months produced positive returns.As a new fund, cash inflows had a negative impact on relative performance.Investing these new funds on days when the market opened higher created a cash drag on performance. Top contributors to the Fund’s performance since inception have included high-quality, secular growth franchises in the Technology sector such as Apple and Google.The Fund also has been helped by stock selection in the Consumer Discretionary sector. Concern that economic growth is slowing in China was a central theme for the Fund’s top detractors.Economically sensitive companies like Praxair and Cummins voiced concerns about order activity, while Nike announced disappointing earnings, increasing concerns about a slowdown in Chinese discretionary spending.Our bottom-up research continues to guide us away from richly valued defensive sectors.To date, this underweight to defensive sectors like Telecommunications and Utilities has been a slight drag on the Fund’s performance. As a corollary to the premium investors are paying for yield and stability, investor skepticism and risk aversion has caused deep discounts to emerge in the valuation of companies with lower earnings stability and lower current yield.This disparity creates the opportunity to invest in growing businesses that generate free cash flow, have attractive reinvestment opportunities to profitably deploy that cash, yet sell at attractive valuations today. 14 BOSTON COMMON U.S. EQUITY FUND SECTOR ALLOCATION For the Period Ended September 30, 2012 (Unaudited) Sector Allocation % of Net Assets Information Technology 23.4% Health Care 15.5% Financials 12.5% Consumer Staples 10.5% Consumer Discretionary 9.3% Energy 9.0% Industrials 8.5% Materials 4.7% Telecommunication Services 2.9% Utilities 1.7% 15 BOSTON COMMON U.S. EQUITY FUND Value of $100,000 vs. S&P 500 Index (Unaudited) Since Value of Returns for the Inception Period Ended September 30, 2012 (4/30/12) (9/30/12) Boston Common U.S. Equity Fund 3.04% S&P 500 Index 4.08% This chart illustrates the performance of a hypothetical $100,000 investment made on April 30, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. 16 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2012 Shares Value COMMON STOCKS – 98.0% Consumer Discretionary – 9.3% Home Depot, Inc. $ Lowes Companies, Inc. Nike, Inc. Nordstrom, Inc. 29 priceline.com, Inc.* Time Warner Cable, Inc. VF Corporation Walt Disney Company Consumer Staples – 10.5% Colgate Palmolive Company Costco Wholesale Corporation Kraft Foods, Inc. McCormick & Company, Inc. Pepsico, Inc. Procter & Gamble Company Sysco Corporation Energy – 9.0% Apache Corporation BG Group PLC – ADR EOG Resources, Inc. National Oilwell Varco, Inc. Spectra Energy Corporation Statoil ASA – ADR Financials – 12.5% Aflac, Inc. Aon PLC BB&T Corporation East West Bancorp, Inc. First Republic Bank Franklin Resources, Inc. JP Morgan Chase & Company MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Health Care – 15.5% Bristol Myers Squibb Company Express Scripts Holding Company* Gilead Sciences, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Company, Inc. Novartis AG – ADR Novo-Nordisk AS – ADR Roche Holding LTD – ADR Waters Corporation* Zimmer Holdings, Inc. Industrials – 8.5% 3M Company CH Robinson Worldwide, Inc. Cummins, Inc. Deere & Company Emerson Electric Company Parker Hannifin Corporation W.W. Grainger, Inc. Information Technology – 23.4% Altera Corporation Apple, Inc. Check Point Software Technologies LTD* Cognizant Technology Solutions – Class A* Cree, Inc.* EMC Corporation* Google, Inc.* Microsoft Corporation Oracle Corporation The accompanying notes are an integral part of these financial statements. 17 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTS at September 30 2012 (Continued) Shares Value Information Technology – 23.4% (Continued) Qualcomm, Inc. $ Visa, Inc. Materials – 4.7% Aptargroup, Inc. Praxair, Inc. SPDR Gold Trust Gold Shares* Telecommunication Services – 2.9% AT&T, Inc. Vodafone Group PLC – ADR Utilities – 1.7% WL Holdings, Inc. TOTAL COMMON STOCKS (Cost $3,284,653) SHORT TERM INVESTMENT – 5.8% Fidelity Money Market Portfolio, 0.01%(1) TOTAL SHORT TERM INVESTMENT (Cost $206,150) TOTAL INVESTMENTS – 103.8% (Cost $3,490,803) Liabilities in Excess of Other Assets – (3.8)% ) NET ASSETS – 100.0% $ * Non-Income Producing Seven-day yield as of September 30, 2012. PLC Public Limited Company ADR American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 BOSTON COMMON FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 Boston Boston Common Common International U.S. Equity Fund Fund ASSETS Investments in securities, at value (cost $88,932,719 and $3,490,803) $ $ Cash — Foreign currency (cost $14,256) — Receivables: Fund shares sold Dividends and interest Prepaid expenses and other assets 96 Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees, net Custody fees Administration & accounting fees Professional fees Printing & mailing fees Transfer agent fees Chief Compliance Officer fees Trustee fee Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated undistributed net investment income Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) of investments Net unrealized appreciation (depreciation) on foreign currency and translation of other assets and liabilities in foreign currency ) — Net assets $ $ Net asset value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 19 BOSTON COMMON FUNDS STATEMENTS OF OPERATIONS For the Period Ended September 30, 2012 Boston Boston Common Common International U.S. Equity Fund Fund1 INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $128,141 and $169) $ $ Interest Total investment income Expenses: Investment advisory fees Custodian fees Administration & accounting fees Registration fees Professional fees Transfer agent fees Printing & mailing fees Chief Compliance Officer fees Miscellaneous expenses Trustee fees Insurance expenses Total expenses Less: expenses waived or reimbursed ) ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on investments and foreign currency ) ) Net change in unrealized appreciation (depreciation) of investments and foreign currency Net realized and unrealized gain (loss) on investments and foreign currency NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ 1 Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 20 BOSTON COMMON INTERNATIONAL FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended September 30, September 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) ) Net change in unrealized appreciation or (depreciation) of investments and foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total dividends and distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets resulting from capital share transactions (a) Total increase (decrease) in net assets NET ASSETS Beginning of period/year — End of period/year $ $ Undistributed net income at end of period $ $ (a)Summary of share transactions is as follows: Year Ended Period Ended September 30, 2012 September 30, 2011 Shares Amount Shares Amount Shares sold $ $ Reinvested dividends — — Shares redeemed ) )2 ) ) $ $ Beginning shares — Ending shares 1 Fund Commenced operations on December 29, 2010. 2 Net of redemption fees of $104. The accompanying notes are an integral part of these financial statements. 21 BOSTON COMMON U.S. EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended September 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain (loss) on investments ) Net change in unrealized appreciation or (depreciation) of investments Net increase (decrease) in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets resulting from capital share transactions (a) Total increase (decrease) in net assets NET ASSETS Beginning of period — End of period $ Undistributed net income at end of period $ (a)Summary of share transactions is as follows: Period Ended September 30, 2012 Shares Amount Shares sold $ Reinvested dividends — — Shares redeemed — — $ Beginning shares — Ending shares 1 Fund Commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 22 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Year Ended Period Ended September 30, September 30, Net asset value, beginning of period $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net investment income (loss)2 Net change in unrealized appreciation or (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) LESS DISTRIBUTIONS Distributions from net investment income ) — Total distributions ) — Paid-in capital from redemption fees 5 — Net asset value, end of period $ $ Total return % %)3 SUPPLEMENTAL DATA Net assets, end of period (000’s) $ $ Ratios to average net assets: Expenses before fees waived % %4 Expenses after fees waiver % %4 Net investment income (loss) % %4 Portfolio turnover rate 33
